     Case 2:20-cv-00453-GMN-DJA Document 16 Filed 08/31/20 Page 1 of 1




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                   ***
 5
      LISA DANIELS,                                       Case No. 2:20-cv-00453-GMN-DJA
 6
                            Plaintiff,
 7                                                        ORDER
            v.
 8
      ARIA RESORT & CASINO, LLC,
 9
                            Defendant.
10

11
            This matter is before the Court on the parties’ Joint Proposed Discovery Plan and
12
     Scheduling Order (ECF No. 15), filed on August 24, 2020. The Court notes that the parties’ plan
13
     fails to comply with Local Rule 26-1. The parties request special scheduling review but fail to
14
     provide a statement of the reasons why additional time is necessary beyond the 180 days pursuant
15
     to LR 26-1(a). Accordingly,
16
            IT IS THEREFORE ORDERED that the parties’ Stipulated Discovery Plan and
17
     Scheduling Order (ECF No. 15) is denied without prejudice.
18
            IT IS FURTHER ORDERED that the parties shall meet and confer and file a revised
19
     stipulated discovery plan and scheduling order in compliance with Local Rule 26-1 by September
20
     8, 2020.
21

22
            DATED: August 31, 2020
23

24                                                       DANIEL J. ALBREGTS
                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28
